Citation Nr: 1735411	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.

2.  Entitlement to a higher initial rating for sinusitis, rated as 10 percent disabling with allergic rhinitis from August 1, 2004; as 30 percent disabling with allergic rhinitis from October 10, 2008; and as 30 percent disabling (without allergic rhinitis) from September 17, 2013.

3.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.
	
4.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a left hand disability, to include arthritis.

6.  Entitlement to service connection for a right hand disability, to include arthritis.

7.  Entitlement to service connection for a left hip disability, to include arthritis.

8.  Entitlement to service connection for a right hip disability, to include arthritis.

9.  Entitlement to service connection for tinnitus.
  
10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from an August 2004 decision by the RO in St. Petersburg, Florida that granted service connection and a 10 percent rating for maxillary sinusitis with allergic rhinitis.

This case also comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO in St. Petersburg, Florida, that denied an increase in a 10 percent rating for service-connected lumbosacral strain and denied an increase in a 10 percent rating for a service-connected left knee disability, and denied service connection for tinnitus, a bilateral hand disability claimed as arthritis, a bilateral hip disability claimed as arthritis, and a right knee disability.  The RO also denied entitlement to a TDIU.  The Veteran was notified of this decision by a letter dated in November 2007.

A notice of disagreement was received from the Veteran in November 2007.  A statement of the case was promulgated regarding these issues in June 2008.  A timely VA Form 9 (substantive appeal) was received from the Veteran's representative in October 2008, in which he indicated that the Veteran wished to appeal all of the issues listed in the statement of the case.

The Veteran testified at a personal hearing  with respect to the sinusitis rating before a Decision Review Officer (DRO) of the RO in December 2005, and a transcript of this hearing is of record.

In a September 2009 rating decision, the RO granted a higher 30 percent rating for service-connected maxillary sinusitis with allergic rhinitis, effective October 10, 2008.

The Board previously remanded the appeal for a higher initial rating for sinusitis and rhinitis in April 2008 for additional development.  

In a July 2014 rating decision, the RO granted a separate 30 percent rating for chronic sinusitis and a separate 30 percent rating for allergic rhinitis, each effective September 17, 2013.  This issue was previously dismissed by the Board in an August 2015 decision based on a May 2015 withdrawal of this issue.  However, two days later the Veteran's representative indicated that the withdrawal was in error.  The Board has thus taken jurisdiction of this issue for further adjudication.  The Veteran has since clarified that he is satisfied with the 30 percent rating for rhinitis and is only appealing the sinusitis rating.

In September 2015, the Board remanded all issues except the sinusitis claim in order to fulfill a hearing request. 

The Board notes that rating decisions beginning in September 2009 indicate that the Veteran must submit new and material evidence in order to reopen previously denied claims.  The Board finds, however, that this characterization of the claims was erroneous, as the Veteran had already perfected appeals as to these issues.  Therefore, there is no new and material evidence requirement.

In June 2016, the Veteran testified on all of the issues on appeal at this time at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for tinnitus, disabilities of the left and right hands, and disabilities of the left and right hips; entitlement to increased ratings for sinusitis and disabilities of the low back and left knee; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has degenerative joint disease of the right knee that is etiologically related to service.


CONCLUSION OF LAW

Right knee degenerative joint disease was incurred by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that entitlement to service connection for a right knee disability is warranted.  The September 2007 VA examination report notes that the Veteran fell off of a tank and hurt his knees and was casted for treatment in the 1980s.  Current x-rays showed degenerative joint disease and rheumatoid arthritis in the right knee.  The examiner opined that the original injury caused some of his permanent knee degenerative joint disease.  Therefore, the Board finds that entitlement to service connection for degenerative joint disease of the right knee is warranted.


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted.


REMAND

The Veteran's claim of entitlement to service connection for sinusitis must be remanded so that the Veteran may undergo a new VA examination to determine the current severity of his sinusitis.  At his Board hearing, the Veteran described an increase in frequency and severity of symptoms associated with his sinusitis since his July 2014 VA examination.

The claims of entitlement to increased ratings for disabilities of the lumbar spine and the left knee must also be remanded so that the Veteran may undergo an examination that complies with caselaw that clarifies the examination requirements of 38 C.F.R. § 4.59.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The record does not contain a lumbar spine or left knee examination report that complies with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct this deficiency.  

The Board finds that the claims of entitlement to service connection for disabilities of the left and right hands must be remanded for an etiology opinion.  A September 2007 VA examination report diagnoses rheumatoid arthritis of the hands but does not offer an etiology opinion.  The Board finds it necessary to remand these claims in order to obtain an opinion.  Any opinion that is obtained should take into consideration the Veteran's reports on his April 2004 separation medical history report of suffering hand cramps.  

The Board also finds it necessary to remand the claims of entitlement to service connection for disabilities of the left and right hips.  The Veteran contends that he suffered a few falls in service and engaged in a lot of physical activity during his 26 years of active duty service and believes that these activities may have caused his hip disabilities.  (See Board Hearing Transcript, page 25.)  He has asserted that he experienced symptoms associated with his hips in service but that he did not seek treatment until following separation.  An August 2006 radiology report notes an impression of early symmetric sacroiliitis with fusion of the anterior aspects of the sacroiliac joints.  No VA examination has been conducted, and a remand is necessary so that the Veteran may be examined and an etiology opinion may be obtained.  

The claim of entitlement to service connection for tinnitus must also be remanded.  A July 2009 VA examination report notes that the Veteran expressly denied tinnitus.  He endorsed a history of having had tinnitus since military service during an April 2012 examination, and that record notes that acoustic trauma has been conceded.  The April 2012 VA examination report offers a negative etiology opinion, but it contains no rationale.  Therefore a remand is necessary in order to obtain an etiology opinion with rationale. 

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the remaining claims, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, including any records from after VA last obtained the Veteran's records in July 2015.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his sinusitis.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected lumbar spine and left knee disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine and left knee disabilities and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the Veteran's lumbar spine and both knees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion of the lumbar spine and BOTH knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  The examiner should comment on whether the lumbar spine or left knee exhibits weakened movement, excess fatigability, or incoordination attributable to service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should also express an opinion concerning whether pain would significantly limit functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4.  Following completion of the first instruction above, schedule the Veteran for an appropriate VA examination in regard to the left and right hand claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left or right hand disability arose during or is otherwise related to his military service.  Any opinion should discuss the Veteran's reports of suffering hand cramps on his April 2004 separation medical history report.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  Following completion of the first instruction above, schedule the Veteran for an appropriate VA examination in regard to the left and right hip claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left or right hip disability arose during or is otherwise related to his military service.  The examiner should indicate whether the pathology/disease process associated with the Veteran's hips is consistent with the mechanism of injury (i.e., suffered falls and engaged in heavy physical activity during his 26 years of service) claimed by the Veteran.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  Following completion of the first instruction above, obtain a supporting rationale in regard to the opinion rendered in the April 2012 VA examination report on the Veteran's tinnitus claim. 

7.  After the development requested above has been completed, readjudicate the issues on appeal, to include the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


